Christianson, J.
(concurring). I concur in an affirmance. From the statement of facts contained in the opinion prepared by Mr. Justice *1293Grace it will be noted that the judgment appealed from (i) permitted the defendant Wentzel to occupy the premises and crop the same during the season of 1922; (2) permitted him to make a sale of the premises at any time prior to January 1, 1923, upon certain specified terms and conditions, and provided that in event he made such sale he should receive all sums in excess of the amount due to the plaintiff bank. This action was tried in March, 1922. Upon the trial, the principal officers of the plaintiff bank testified that in September, 1921, they had offered to adjust the matter substantially on the terms embodied in the judgment. That is,'they testified that the bank made the proposition to the defendant that if he would convey the land to the bank it would rent him the land for the year 1922, and would also give him the right to sell the land at any time prior to January 1, 1923, and permit him to retain all which he might receive over and above the amount due the bank. When the trial was practically concluded the trial court asked the president of the bank the following question:
“Are you willing to renew the proposition that you made Mr. Wentzel, as you claim, last fall, lease him this land for this year, with the privilege of giving him anything that it may sell for, over and above the indebtedness, before. January 1st, next?”
The president of the bank replied:
“So far as the plaintiff is concerned, we have no objection to renewing the offer as to the sale, but would not care to renew the offer as to renting. We would be willing that if the property can be sold, before January, 1923, by any one or ourselves for any more than due on the contract, with interest, up to that time, that Mr. Wentzel may have the excess, if any. We would be willing to list the land with any of the real estate agents, and fix the terms as to the amount of cash we would want clown, say $5,000 down, in case of sale, and the contract for the balance. We would want our pay out of it first, and Mr. Wentzel should receive any balance.”
Upon this appeal little or no complaint is made of that portion of the judgment which authorized the defendant to remain in possession of and crop the premises during the season of 1922; the principal attack is made upon that portion of the judgment which gave the defendant permission to sell the premises up to January 1, 1923. In view of the statement made by the president of the bank it would seem that the trial court was justified in believing that the bank consented to the provisions in the judgment which it now assails.